DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  This application is a continuation in part application of US patent application 16/895,153, now U.S. patent 10,983,075, which latter application is a divisional of patent application No. 16/184,628, now U.S. Patent #10,722,482, in which two applications a triterpene composition as in the instant claims was found to be allowable for the following applicable reasons:
“The instant application was transferred to Examiner Ivanova from Examiner Layla Soroush, because the latter is on maternity leave.  Examiner Soroush had issued an office action without considering multiple IDS with multiple very relevant prior art references.  The IDS have now been considered.  The Examiner agrees with Applicant that Razborsek is not the closest art of record, and that Razborsek is not relevant art for purposes of an obviousness rejection because it solely discloses how to purify OA, UA and BA, and not a composition of the extract for medicinal purposes, to include with no guidance to optimize the extract towards the preparation of a composition as claimed.  The Examiner further agrees with Applicant that the closest art of record is the 
The closest prior art includes the following references: US 9,011,937, US 9,220,778, US 8,481,086, US 9,358,293, US 20160243143, US 20150283191 and Van Kanegan et al., Nature Scientific Reports (May 2016), 6:25626 (“Van Kanegan”, of record).  These reference disclose compositions and methods of treatment of neurological conditions with PBI-05204 and PBI-04711 (which is comprised of Fraction 0-4 of PBI-05204), which both comprise tri-terpene compositions with Applicant’s three claimed terpines (OA+UA+BA).  The issues, therefore, are whether this prior art anticipates, and if in the alternative it only renders the claims obvious, whether Applicant’s claimed molar ratios show synergy and/or criticality of the molar ratios.
With respect to anticipation, the Examiner discussed the following section of Van Kanegan in comparison with Applicant’s claim 1 during the Examiner initiated interview conducted on 5/20/2020.  Van Kanegan discloses PBI-05204, and discloses the following content of 35% OA: 25% UA: 11% BA, which corresponds to a molar ratio of 3.2: 2.3: 1. (p. 2).

    PNG
    media_image1.png
    125
    563
    media_image1.png
    Greyscale

The Examiner expressed concern that this overlaps the following claimed molar ratio of Applicant’s claim 1, line 18: “about 10-1 : about 0.5-2.5 : about 0.5-2.5”.  Applicant noted in response that no wonder the Examiner is confused because this is a clear typographical error and “10-1” in both lines 18 and 19, should read instead “10-11”, and that there is therefore no overlap of ranges.  Applicant gave the Examiner permission to correct the errors by way of an Examiner’s amendment.
With respect to establishing synergy and criticality of the claimed molar ratios, Applicant pointed to support based detailed studies disclosed in Applicant’s specification and drawings, namely Figures 10A and 10B, as well as Figures 9A, 9B and 9C.  The figures disclose that Applicant’s tri-terpenes show considerable toxicity at multiple combinations and multiple ratios, and that balancing increased efficacy led at most concentrations and ratios to toxicity.  Only at the ratio of 10: 1: 1, and a reasonable range around it, Applicant was able to achieve efficacy and no toxicity.  This molar ratio range is thus critical and shows unexpected results over the prior art ratios of PBI-05204 and PBI-04711 (which is comprised of Fraction 0-4 of PBI-05204).”
With respect to treatment of glioblastoma, Applicant’s specification provides data for treatment of two different glioblastomas. (See Fig. 11 and 12, [0090-0091], and [0121-0123]).  Except for claim 12, which is specifically directed to treating brain, and claim 13, which is directed to treating glioma or glioblastoma, Applicant’s claim 1, however, is broadly directed to treating any cancer.  With respect to cancer, it is widely known in the art that cancer is hundreds of different diseases, and that treatment of one type of cancer, generally does not treat others.  However, an enablement rejection was not issued, because other than having specific data for glioblastoma, Applicant’s specification refers to Godugu et al., Approaches to improve the oral bioavailability and effects of novel anticancer drugs berberine and betulinic acid, PLoS One ,2014 Mar 10;9(3):e89919 (“Godugu”), which shows that triterpenes such as the claimed betulinic acid, have treatment efficacy against a very wide variety of different cancers, and that “the effects of BA have been attributed to its mitochondrial toxicity and inhibition of multiple pro-oncogenic factors”.  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3948684/pdf/pone.0089919.pdf
“Berberine (BBR) is one of the frequently used herbal medications in eastern asia and has been found to have various pharmacological activities such as antibacterial [3], antitumor [4], antioxidant, cholesterol-lowering, and anti-inflammatory [5,6,7,8,9,10].  BBR has been shown to exhibit anticancer effects in variety of cancer cells including glioblastoma, hepatoma, melanoma, colon, breast, prostate, oral, colorectal, lung, leukemia, and osteosarcoma [11].  Although Betulinic acid (BA) is known to induce apoptosis and antiangiogenic response in tumor cells, the underlying mechanisms of its action remain unclear. BA inhibits growth of several cancer cell lines and tumors and the effects of BA have been attributed to its mitochondrial toxicity and inhibition of multiple pro-oncogenic factors. BA also down regulates the expression of STAT3-regulated gene products such as Bcl-xL, Bcl-2, cyclin D1 and survivin, which correlates with an increase in apoptosis as indicated by an increase in the sub-G1 cell population and an increase in caspase-3-induced PARP cleavage [12]. The antitumor effects of BA are related to the downregulation of cycli D and Bcl-xL expressions [13]. Studies have demonstrated that BA shows antimetastatic effects by inhibiting epithelial mesenchymal transition (EMT) [14]. Several studies have also suggested that BA has anti-angiogenic activity by disturbing the binding of HIF1a and STAT3 to the VEGF promoter in hypoxic PC-3 cells [15].  BA was able to improve the effect of tumor radiotherapy under hypoxic condition [16].  Currently BA is at drug developmental stage with assistance from the Rapid Access to Intervention Development program of the NCI. Despite the demonstrated anticancer effects of BA by several mechanisms, the low aqueous solubility and poor permeability hindered the further development of this promising novel and safe anticancer agent [17].”
(p. 1, emphasis added).
References 4 and 12-17 cited in Godugu, as the titles provide, relate to effects on the following cancers (emphasis added):
4. Ho YT, Yang JS, Lu CC, Chiang JH, Li TC, et al. (2009) Berberine inhibits human tongue squamous carcinoma cancer tumor growth in a murine xenograft model. Phytomedicine 16: 887–890.
12. Pandey MK, Sung B, Aggarwal BB (2010) Betulinic acid suppresses STAT3 activation pathway through induction of protein tyrosine phosphatase SHP-1 in human multiple myeloma cells. Int J Cancer 127: 282–292.
13. Chen Z, Wu Q, Chen Y, He J (2008) Effects of betulinic acid on proliferation and apoptosis in Jurkat cells and its in vitro mechanism. J Huazhong Univ Sci Technolog Med Sci 28: 634–638.
14. Gheorgheosu D, Jung M, Oren B, Schmid T, Dehelean C, et al. (2013) Betulinic acid suppresses NGAL-induced epithelial-to-mesenchymal transition in melanoma. Biol Chem 394: 773–781.
15. Shin J, Lee HJ, Jung DB, Jung JH, Lee HJ, et al. (2011) Suppression of STAT3 and HIF-1 alpha mediates anti-angiogenic activity of betulinic acid in hypoxic PC-3 prostate cancer cells. PLoS One 6: e21492.
16. Bache M, Zschornak MP, Passin S, Kessler J, Wichmann H, et al. (2011) Increased betulinic acid induced cytotoxicity and radiosensitivity in glioma cells under hypoxic conditions. Radiat Oncol 6: 111.
17. Mullauer FB, van Bloois L, Daalhuisen JB, Ten Brink MS, Storm G, et al. (2011) Betulinic acid delivered in liposomes reduces growth of human lung and colon cancers in mice without causing systemic toxicity. Anticancer Drugs 22: 223–233.
In sum, the anti-cancer efficacy of triterpenes against a broad range of cancers is known in the art.  Applicant’s claims are deemed to be unobvious over the prior art in view of Applicant’s showing of synergy and criticality of the claimed molar ratios of the claimed composition. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627